               Case 1:20-cv-09467-KPF Document 9 Filed 02/17/21 Page 1 of 2


                                                                          Joseph H. Mizrahi – Attorney
                                                                          300 Cadman Plaza W, 12th Floor
                                                                                     Brooklyn, NY 11201
                                                                        P: 929-575-4175 | F: 929-575-4195
                                                                        E: joseph@cml.legal | W: cml.legal




                                                           February 17, 2021


VIA ECF
Hon. Judge Katherine P. Failla
United States District Judge
Southern District of New York
40 Centre Street
New York, NY 10007
                                                            MEMO ENDORSED
       Re:   Cruz v. Kona Mountain Coffee, LLC; Case No: 1:20-cv-09467-KPF

Dear Judge Failla,

       The undersigned represents Plaintiff Shael Cruz (hereinafter “Plaintiff”) in the above-
referenced matter.

        The initial conference for this matter is set for February 25, 2021 at 10:00 a.m. It is now
February 17, 2021 and Defendant has yet to appear. Defendants answer was due January 27, 2021.
Plaintiff is in the process of obtaining a Certificate of Default from the Clerk of the Court as to
Defendant, Kona Mountain Coffee, LLC, and will promptly be moving the Court for a Default
Judgment in accordance with its Individual Rules.

        In light of the above, the undersigned requests that the February 25th Conference be
adjourned sine die, and further requests that Plaintiff be granted an additional 30 days in which to
both obtain said Certificate of Default and present the Court with an Order to Show Cause for
default judgment if Defendant fails to appear.

       Thank you for your time and consideration of the above request.


                                                             Respectfully submitted,

                                                             /s/ Joseph H. Mizrahi__
                                                             Joseph H. Mizrahi, Esq.
         Case 1:20-cv-09467-KPF Document 9 Filed 02/17/21 Page 2 of 2



Application GRANTED. The initial pretrial conference scheduled for
February 25, 2021, is hereby ADJOURNED sine die. Plaintiff is
directed to file her proposed Order to Show Cause and supporting
paperwork, in accordance with the Court's Individual Rules, on or
before March 19, 2021. Plaintiff is further directed to transmit a
copy of this Order to Defendant by any method of communication
previously used by the parties.

Dated:    February 17, 2021            SO ORDERED.
          New York, New York




                                       HON. KATHERINE POLK FAILLA
                                       UNITED STATES DISTRICT JUDGE
